IN THE SUPREME COURT OF TEXAS
 
════════════
No. 05-0651
════════════
 
Terry Kiefer and Kelly Jo 
Wood,
Petitioners,
 
v.
 
Ioannis John Touris 
and
Dennis G. Brewer, Jr. ex rel. 
A. K., a Minor,
Respondents
 
════════════════════════════════════════════════════
On Petition for Review from the
Court of Appeals for the Tenth District of 
Texas
════════════════════════════════════════════════════
 
 
PER CURIAM

 
 
In this case 
we consider whether a judgment in a bill of review proceeding that sets aside a 
parentage adjudication, but does not make a new parentage adjudication, is an 
appealable judgment. We conclude that it is not. 
Kelly Jo Wood 
married Terry Kiefer in 1995. The next year, while married to Kiefer, Wood began 
an affair with Ioannis John Touris. In 1998, Wood became pregnant with Touris’s 
child, and A.K.[1] was born later that year.[2] Wood and Kiefer divorced in 2000. The 
divorce decree adjudicated Wood and Kiefer parents of A.K., naming them joint 
managing conservators. Kiefer was ordered to pay child support in the amount of 
$1,500 per month. Wood did not notify Touris of her divorce or of the parentage 
adjudication in the decree.
While still 
not disclosing her divorce or Kiefer’s custody and support obligations, Wood 
sent Touris a proposed “separation agreement” to formally acknowledge their 
relationship and that A.K. was born of that relationship. The agreement further 
provided for Wood and Touris to be A.K.’s joint managing conservators, for 
Touris to pay child support of $800 per month for the first few years and then 
$1,600 per month starting in 2006, and for Touris to receive the dependency 
deduction for A.K. on his income tax return. Without signing the agreement, 
Touris began paying Wood child support for A.K. 
In 2001, Wood 
and Touris filed an acknowledgment of paternity with the Bureau of Vital 
Statistics, naming Touris as A.K.’s father. Wood also caused A.K.’s birth 
certificate to be changed to reflect Touris as A.K.’s father. Touris then 
obtained a passport for A.K. with Touris as the child’s last name.
In 2002, 
Touris filed a petition for voluntary paternity, asking to be formally 
adjudicated the father of A.K. DNA testing established to a 99.9% certainty that 
Touris is A.K.’s biological father. After discovering Wood’s divorce decree 
declaring Kiefer and Wood to be A.K.’s parents, Touris filed a bill of review to 
set aside the decree’s parentage adjudication to clear the way for his voluntary 
paternity petition.[3] An attorney ad litem, who was 
appointed to represent A.K.’s interests, intervened in the bill of review 
proceeding to also seek a new trial on parentage. The trial court granted the 
bill of review by summary judgment, setting aside the parentage adjudication in 
the divorce decree, but the court did not enter a new adjudication of A.K.’s 
parentage. Wood and Kiefer appealed. 
Although the 
court of appeals affirmed the trial court’s summary judgment, it lacked 
jurisdiction to review the case. “A bill of review which sets aside a prior 
judgment but does not dispose of all the issues of the case on the merits is 
interlocutory in nature and not a final judgment appealable to the court of 
appeals or the supreme court.” Tesoro Petroleum v. Smith, 796 S.W.2d 705, 
705 (Tex. 1990) (per curiam); see also Tex. Employers Ins. Ass’n v. 
Arnold, 88 S.W.2d 473, 474 (Tex. 1935) (“When [a bill of review] at a 
subsequent term is brought before the proper court, it is not contemplated that 
the cause shall be divided and tried by piecemeal; one in which a judgment is 
rendered setting aside the former judgment and the other in a trial on the 
merits, but every issue arising on the merits must be disposed of, and the 
relief prayed for is either denied or granted in the one proceeding.”). In this 
bill of review, although the trial court set aside the parentage adjudication 
previously made in the Wood / Kiefer divorce decree—and by implication Kiefer’s 
custody and support obligations—it did not at the same time enter a new 
parentage adjudication with its attendant custody and support orders. With these 
issues left undecided, the summary judgment order was not final and appealable, 
and the court of appeals was without jurisdiction to reach the merits of the 
appeal. 
Accordingly, 
without hearing oral argument, we grant the petitions for review, reverse the 
judgment of the court of appeals, and dismiss the appeal for lack of 
jurisdiction. 
 
OPINION 
DELIVERED: May 26, 2006
  
 
 
 
 
 
 
 
 
 
 






[1] The parties refer to the child as A.K. and A.T. We 
refer to the child as A.K. as a matter of convenience and not as a judgment on 
the merits of the child’s parentage.

[2] Wood alleges she was sure the baby was Kiefer’s when 
she became pregnant. 

[3] Touris filed his voluntary paternity petition in a 
different court than the divorce decree and his accompanying bill of review. 
However, the district court that issued the divorce decree had exclusive, 
continuing jurisdiction of any suit affecting the parent-child relationship 
involving A.K. Tex. Fam. Code ' 155.001; see Curtis v. Gibbs, 511 S.W.2d 
263, 266-67 (Tex. 1974). Therefore, it appears that the district court that 
issued the divorce decree has jurisdiction over the parentage issue.